Citation Nr: 0109131	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  98-18 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to January 
1988.

These matters came to the Board of Veterans' Appeals (Board) 
from a March 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A review of the file shows that the representative in 
February 2001 raised the issue of entitlement to service 
connection for bilateral carpal tunnel syndrome secondary to 
a low back disability.  As this issue is not properly before 
the Board, it is referred back to the RO for the appropriate 
action.  


FINDINGS OF FACT

1.  A low back condition is the veteran's sole service-
connected disability, and is rated as 60 percent disabling, 
and a total rating based on individual unemployability has 
been in effect for the period beginning February 5, 1997. 

2.  The veteran's back disorder does not cause the loss of 
use of both lower extremities such as to permanently preclude 
locomotion without the use of braces, crutches, canes, or a 
wheelchair.  

3.  It has not been shown that due to the appellant's back 
disorder he suffers from the anatomical loss or loss of use 
of a foot, nor is functioning of a foot shown to be so 
limited due to a service-connected disability that the 
veteran would be equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.

4.  The evidence does not show that the veteran has suffered 
the anatomical loss or the loss of use of any of his 
extremities, nor does the evidence show that the veteran is 
blind in both eyes.


CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing or 
to a special home adaptation grant are not met.  38 U.S.C.A. 
§ 2101 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.350, 3.809, 3.809a, 4.63 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  This 
act introduces several fundamental changes into VA's 
adjudication process.  Here, however, the Board is satisfied 
that all relevant facts have been properly developed and that 
VA has fulfilled its duty to assist the veteran as mandated 
by the Veterans Claims Assistance Act of 2000.  The veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  Moreover, VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has made numerous 
attempts to develop the record and has obtained the veteran's 
treatment records and conducted an examination of the 
appellant.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  Id.

A low back condition is the veteran's sole service-connected 
disability, and it is rated as 60 percent disabling.  Also, a 
total rating based on individual unemployability has been in 
effect for the period beginning February 5, 1997.  The 
veteran maintains that he has loss the use of his 
extremities, in particular his legs, due to the low back 
disability.  On this basis, the veteran contends that he 
meets the eligibility requirements for entitlement to 
specially adapted housing or to a special home adaptation 
grant.  For the reasons stated below, the Board finds that 
the veteran does not meet the criteria of eligibility for 
either specially adapted housing or a special home adaptation 
grant.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant, he must be entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Applying the pertinent legal criteria to the facts and 
contentions summarized above, there is no evidence that the 
veteran meets any of the necessary physical limitations for 
specially adapted housing or a special home adaptation grant.  
As noted above, the veteran's sole service-connected 
disability involves the low back, not his upper or lower 
extremities.  Furthermore, the veteran has neither alleged, 
nor does the evidence show that he suffers from any visual 
impairment resulting in blindness.

VA treatment records dated in 1998 show that the veteran has 
been using Canadian crutches for his back disability, and 
that he requested a wheelchair in April 1998 due to his back 
and leg pain.  The veteran argues that the need and use of 
the Canadian crutches amounts to the loss of use of his lower 
extremities.  Clearly, there is a demonstrated need for the 
crutches given the degree of the low back disability, which 
is reflected in the assigned rating as well as the total 
rating based on individual unemployability.  Still, the 
record is void of any medical opinion or finding which 
demonstrates that there is a loss of use of the lower 
extremities due to the back disability alone.  Rather, the 
record only indicates that the crutches are used as a method 
of assisting with ambulation due to back and leg pain, not 
the veteran's inability to use his lower extremities.  
Furthermore, the evidence clearly does not show the anatomic 
loss of any of the veteran's extremities.  

As noted, there is no medical evidence of record that 
demonstrates service connected blindness in either eye as 
required under 38 C.F.R. § 3.809, or service connected 
blindness in both eyes or blindness in both eyes with 5/200 
visual acuity or less as required under 38 C.F.R. § 3.809a.  
The record also does not show the service connected loss of 
use of both hands.  Hence, a special home adaptation grant is 
not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994)

The Board also finds that the veteran's use of Canadian 
crutches does not meet the criteria for precluding locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
The term "preclude locomotion" means that the service 
connected disability creates a necessity for the regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809.  Such is 
not the case here.  

First, the record shows that the veteran's health, and hence 
his ability to move, is adversely affected by his non service 
connected obesity.  In this respect, in November 1996, the 
appellant was noted by his VA neurologist to be extremely 
obese, and dietary personnel noted that he weighed almost 100 
pounds more than his ideal body weight.  In 1998, the 
appellant weighed still an additional 6 pounds more than he 
did when evaluated by VA dietary personnel in 1996.  The 
appellant, however, despite being offered assistance with 
weight management declined help or further follow-up in an 
effort to decrease the weight load that his back and lower 
extremities must carry.  The impact of the increased pain and 
disability caused by his nonservice connected obesity must be 
considered in evaluating the appellant's entitlement.

Secondly, it is well to note that VA records dated in 1998 
reflect that the veteran was able to use his lower 
extremities to drive.  Moreover, there is no evidence that 
the veteran would be equally well served if both of his legs 
were amputated below the knee and replaced by a suitable 
prosthetic appliance.  

Thirdly, while the appellant's propulsion is certainly 
affected by his back disorder, the record as a whole shows 
that he retains a level of propulsion and balance with his 
legs that is inconsistent with a finding of loss of use of 
those extremities.

Finally, the evidence does not show that the leg pain 
associated with the low back disability alone is to the 
degree that it would be comparable to ankylosis, or paralysis 
of the extremities or nerves in the extremities, which would 
indicate lower extremity functional loss.

Hence, the benefits sought on appeal is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to specially adaptive housing or a special home 
adaptation grant has not been established, and the appeal is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

